
	
		I
		111th CONGRESS
		1st Session
		H. R. 4288
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Ms. Herseth Sandlin
			 (for herself, Mr. Goodlatte,
			 Mr. Boyd, Mr. Smith of Texas, Mr. DeFazio, Mr.
			 Sensenbrenner, and Mr.
			 Lucas) introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Transportation and Infrastructure,
			 Financial Services,
			 Natural Resources, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the provision of Federal economic development
		  assistance for any State or locality that uses the power of eminent domain
		  power to obtain property for private commercial development or that fails to
		  pay relocation costs to persons displaced by use of the power of eminent domain
		  for economic development purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Ownership of Private
			 Property Act of 2009 or the STOPP Act of 2009.
		2.Conditions of
			 financial assistance under Federal economic development programs
			(a)Prohibition of
			 assistance
				(1)ProhibitionIf,
			 after the date of the enactment of this Act, an entity using the power of a
			 State engages in any conduct described in subsection (b), no officer or
			 employee of the Federal Government having responsibility over Federal financial
			 assistance under any Federal economic development program shall make such
			 assistance available to the relevant entity during the period described in
			 paragraph (3).
				(2)Entity to which
			 assistance is prohibitedIn this subsection, the term
			 relevant entity means—
					(A)the entity
			 engaging in the conduct described in subsection (b), if that entity is a State
			 or a unit of general local government of a State; and
					(B)the State or unit
			 of general local government that gave authority for the entity to engage in
			 that conduct, in any other case.
					(3)Duration of
			 prohibitionThe period referred to in paragraph (1) is the period
			 that begins on the date the officer or employee of the Federal Government
			 having responsibility over Federal financial assistance under the Federal
			 economic development program determines that the relevant entity has engaged in
			 the conduct described in subsection (b) and ends with the earlier of—
					(A)the day that is
			 two years after the date the period began; or
					(B)the day that the
			 property is returned to the entity from whom the property was taken.
					(b)Conduct
			 resulting in prohibition of assistanceThe conduct referred to in
			 subsection (a) is the following:
				(1)Use of eminent
			 domain to take private property and transfer to a private
			 entityAny use of the power of eminent domain to take property
			 from a private entity and transfer the ownership of, or a leasehold interest,
			 in the property (or a portion thereof) to another private entity, except for a
			 transfer—
					(A)for use by a
			 public utility;
					(B)for a road or
			 other right of way or means, open to the public or common carriers, for
			 transportation;
					(C)for an aqueduct,
			 pipeline, or similar use;
					(D)for a prison or
			 hospital; or
					(E)for any use during
			 and in relation to a national emergency or national disaster declared by the
			 President under other law.
					(2)Failure to
			 provide relocation assistance for persons displaced by use of eminent domain
			 for economic developmentFailing to provide, to any person displaced
			 from property by the use of the power of eminent domain for any economic
			 development purpose, relocation assistance under the Uniform Relocation
			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601
			 et seq.) in the same manner and to the same extent as relocation assistance
			 would be required under such Act to be provided by a Federal agency that
			 undertakes a program or project that results in displacement of the
			 person.
				3.Private right of
			 actionThe owner of any real
			 property taken by conduct resulting in the prohibition by this Act of
			 assistance may, in a civil action, obtain injunctive and declaratory relief to
			 require the enforcement of that prohibition.
		4.DefinitionsIn this Act:
			(1)Federal economic
			 development programThe term Federal economic development
			 program means any of the following programs:
				(A)Department of
			 Agriculture
					(i)Forest
			 service
						(I)Programs under the National
			 Forest-Dependent Rural Communities Economic Diversification Act of 1990 (7
			 U.S.C. 6611 et seq.).
						(II)The rural development through forestry
			 program authorized by the Department of the Interior and Related Agencies
			 Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 538), and subsequent
			 appropriations laws.
						(ii)Rural
			 business—cooperative service
						(I)The intermediary relending program under
			 section 1323 of the Food Security Act of 1985 (7 U.S.C. 1932 note).
						(II)The rural
			 business opportunities grant program under section 306(a)(11) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(11)).
						(III)The program for
			 assistance to cooperatives for economic development under the Act of July 2,
			 1926 (7 U.S.C. 451 et seq.), and subtitle A of the Agricultural Marketing Act
			 of 1946 (7 U.S.C. 1621 et seq.).
						(IV)The rural business enterprise grants
			 program under section 310B(c) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1932(c)).
						(V)The rural economic
			 development loans and grants program under title III of the Rural
			 Electrification Act of 1936 (7 U.S.C. 930 et seq.).
						(iii)Rural utilities
			 service
						(I)The program for grants, direct loans, and
			 guaranteed loans for water and waste disposal systems for rural communities
			 under paragraphs (1) and (2) of section 306(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1926(a)).
						(II)The Rural Utilities Service program for
			 grants and loans to the Denali Commission under section 19(a)(2) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 918a(a)(2)).
						(iv)Rural housing
			 service
						(I)The rural community development initiative
			 pursuant to the Agriculture, Rural Development, Food and Drug Administration,
			 and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.
			 1549A–17) and the Agriculture, Rural Development, Food and Drug Administration,
			 and Related Agencies Appropriations Act, 2006 (Public Law 109–97; 119 Stat.
			 2136).
						(II)The program for loans and grants for
			 essential community facilities under section 306(a)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1926(a)(1)).
						(v)Farm service
			 agencyThe program for loans to Indian tribes and tribal
			 corporations under the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1921 et seq.).
					(vi)Rural business
			 investment programThe rural
			 business investment program under subtitle H of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009cc et seq.).
					(B)Department of
			 Commerce—Economic development administrationAny program for
			 financial assistance under the Public Works and Economic Development Act of
			 1965 (42 U.S.C. 3121 et seq.).
				(C)Department of
			 housing and urban development
					(i)The community development block grant
			 programs under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.), including the entitlement grants, small cities, special
			 purpose and insular areas grants, States, Indian tribe grants, and loan
			 guarantee programs.
					(ii)The brownfields
			 economic development initiative under section 108(q) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5308(q)).
					(iii)The rural housing and economic development
			 program of the Department of Housing and Urban Development pursuant to the
			 Transportation, Treasury, Housing and Urban Development, the Judiciary, the
			 District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public
			 Law 109–115; 119 Stat. 2446) and title II of the Departments of Veterans
			 Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1999 (Public Law 105–276; 112 Stat. 2475).
					(iv)The
			 Indian housing block grant program under the Native American Housing Assistance
			 and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
					(D)Department of the
			 Interior—Bureau of Indian AffairsThe programs for grants, loans,
			 and loan guarantees for Indian economic development of the Office of Economic
			 Development, Bureau of Indian Affairs of the Department of the Interior.
				(E)Department of
			 the TreasuryThe community
			 development financial institutions fund program under subtitle A of title I of
			 the Riegle Community Development and Regulatory Improvement Act of 1994 (12
			 U.S.C. 4701 et seq.).
				(F)Appalachian
			 regional commissionAny program for assistance for Appalachian
			 regional development under subtitle IV of title 40, United States Code.
				(G)National credit
			 union administrationThe community development revolving loan
			 fund program for credit unions under the Community Development Credit Union
			 Revolving Loan Fund Transfer Act (42 U.S.C. 9822 note).
				(H)Denali
			 commissionThe Denali Commission program under the Denali
			 Commission Act of 1998 (42 U.S.C. 2131 et seq.).
				(I)Delta regional
			 authorityThe program for Delta regional development under
			 subtitle F of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa
			 et seq.).
				(J)Department of
			 health and human servicesThe discretionary award program
			 relating to local community economic development under section 680 of the
			 Community Services Block Grant Act (42 U.S.C. 9921).
				(2)Federal
			 financial assistanceThe term
			 Federal financial assistance has the meaning given such term in
			 section 101 of the Uniform Relocation Assistance and Real Property Acquisition
			 Policies Act of 1970 (42 U.S.C. 4601).
			(3)StateThe
			 term State means any of the States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any
			 other territory or possession of the United States.
			5.SeverabilityIf any provision of this Act, or the
			 application thereof, is held invalid, the validity of the remainder of this Act
			 and the application of such provision to other persons and circumstances shall
			 not be affected thereby.
		
